 1   Michelle Lee (Cal. Bar No.: 260252)
     3020 Beacon Blvd
 2   West Sacramento, CA 95691
     Telephone:(916) 420-8333
 3
     Attorney for Defendant: SUTTER MEADOWVIEW GROUP, LLC
 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8                                     SACRAMENTO DIVISION

 9
     MERYL POMPONIO,                               Case No. 2:19-cv-01157-JAM-CKD
10
                   Plaintiff,                      Hon. John A. Mendez
11
            vs.                                    ORDER GRANTING DEFENDANT
12                                                 SUTTER MEADOWVIEW GROUP, LLC’S
     SUTTER MEADOWVIEW GROUP, LLC,                 REQUEST FOR EXTENSION OF TIME TO
13   et al.,                                       ANSWER COMPLAINT

14                 Defendants.

15

16                                               ORDER

17                 Having reviewed the file and the request in this matter, pursuant to stipulation, and

18   for good cause appearing, IT IS SO ORDERED that Defendant SUTTER MEADOWVIEW

19   GROUP, LLC’s deadline to respond to Plaintiff MERYL POMPONIO’s complaint is extended to

20   on or before September 6, 2019.

21

22   Dated: 8/12/2019
                                                         /s/ John A. Mendez____________
23                                                       Honorable John A. Mendez
                                                         United States District Court Judge
24

25

26

27

28
                                          -1-                 (2:19-cv-01157-JAM-CKD)
     [PROPOSED] ORDER GRANTING DEFENDANT SUTTER MEADOWVIEW GROUP, LLC’S REQUEST
                      FOR EXTENSION OF TIME TO ANSWER COMPLAINT
